Citation Nr: 1729422	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  10-38 977	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hallux valgus of the right foot, and, if so, whether service connection is warranted.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for hallux valgus of the left foot, and, if so, whether service connection is warranted.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for reactive airway disease.

5.  Entitlement to service connection for sleep apnea.

6.  Entitlement to service connection for a right leg condition.

7.  Entitlement to service connection for a left leg condition.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from June 1979 to April 1992, and February 2003 to January 2004.  He also had additional Reserve service.

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and June 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction is currently with the RO in St. Petersburg, Florida.

The Veteran testified before the undersigned Veterans' Law Judge at a Travel Board hearing, and a transcript of this hearing is of record.  

In a November 2014 Decision, the Board denied the Veteran's claims.  A motion for reconsideration was denied in March 2015.  The Veteran appealed to the United States Court of Appeals for Veterans' Claims (Court), which vacated and remanded the Board's November 2014 Decision in November 2016.

The issues of entitlement to service connection for reactive airway disease, sleep apnea, and headaches are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  A January 1993 RO decision denied entitlement to service connection for bilateral hallux valgus; the Veteran did not appeal or submit new and material evidence within one year of the decision. 

2.  Evidence received since the January 1993 RO decision is new and material, and the Veteran's claim is reopened.

3.  The Veteran's bilateral hallux valgus had onset in service.  

4.  There is no probative evidence of any muscle disability affecting the Veteran's right and left legs.


CONCLUSIONS OF LAW

1.  The January 1993 RO decision that denied entitlement to service connection for bilateral hallux valgus is final.  38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. § 20.1103 (2016). 

2.  New and material evidence has been received since the January 1993 RO decision, and the Veteran's claim for entitlement to service connection for bilateral hallux valgus is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for entitlement to service connection for right hallux valgus have been met.  38 U.S.C.A. §§ 101, 1112, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

4.  The criteria for entitlement to service connection for left hallux valgus have been met.  38 U.S.C.A. §§ 101, 1112, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

5.  The criteria for entitlement to service connection for a right leg disability have not been met.  38 U.S.C.A. §§ 101, 1112, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).

6.  The criteria for entitlement to service connection for a left leg disability have not been met.  38 U.S.C.A. §§ 101, 1112, 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran's original claim for entitlement to service connection for bilateral hallux valgus was denied in a January 1993 RO decision; the Veteran did not appeal.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2014).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2016).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.   

The Veteran's prior claim for entitlement to service connection for bilateral hallux valgus was denied because the RO determined that the Veteran's hallux valgus was a congenital condition that was not aggravated by service.  In August 2014, Dr. C. F., the Veteran's VA primary care physician, stated that, "It is apparent he has multiple foot problems and that his length of service indicates these problems would not have gotten better but worse over time."  While the statement does not specifically mention the Veteran's hallux valgus, it does refer to "multiple foot problems", of which the claimed condition is one.  Additionally, while the statement is ambiguous as to whether Dr. C. F. is simply indicating that the Veteran's foot conditions are progressive disabilities, liberally construed, it could be interpreted as a statement that the Veteran's military service aggravated his foot conditions.  Giving the Veteran the benefit of the doubt, the Board finds that new and material evidence has been presented.  Accordingly, his previously denied claim for entitlement to service connection for bilateral hallux valgus is reopened and is addressed below.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Service Connection

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2016). 

Bilateral Hallux Valgus

The Veteran is seeking entitlement to service connection for bilateral hallux valgus, which he has reported developed during his active service.  

At the Veteran's enlistment physical in July 1978, no disability of the feet, including hallux valgus, was noted.  A September 1991 x-ray of the Veteran's feet noted mild bilateral hallux valgus deformity.

Post-service, a July 1992 VA examination noted bilateral hallux valgus, and post-service medical records show that the Veteran has continued to be treated for this condition since service.  

As the above evidence shows that the Veteran's hallux valgus had onset during service and has continued since that time, entitlement to service connection for bilateral hallux valgus is granted.  While the RO denied the Veteran's claim in January 1993 after finding that the Veteran's hallux valgus was a congenital condition, the Board can find no medical basis for this conclusion, as the July 1992 VA examiner offered no opinion concerning the etiology of the Veteran's disability nor is there anything in the available medical records that suggests he had a pre-existing foot condition.  At his Travel Board hearing, the Veteran denied having hallux valgus prior to service.  

As noted above, hallux valgus was not noted at the time of the Veteran's enlistment.  A veteran who served during a period of war, or after December 31, 1946, will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior to service and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b) (2016).

For defects, infirmities, or disorders not noted when the veteran is examined, accepted and enrolled for service, the burden lies with the government to show, by clear and unmistakable evidence, that the defect, infirmity, or disorder both pre-existed and was not aggravated by service.  See Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

It does not appear that any of the VA examiners or treatment providers who have examined the Veteran's hallux valgus have opined that this condition pre-existed service.  Accordingly, the Board finds that there is not clear and unmistakable evidence that the Veteran's hallux valgus existed prior to service.  Accordingly, the Veteran was presumed to be in sound condition at the time of his enlistment.  Since the first evidence of hallux valgus occurred in service and the Veteran has continued to receive treatment for that condition since that time, entitlement to service connection for right and left hallux valgus is granted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

Bilateral Leg Disability

The Veteran also contends that he has a right and left leg disability in the form of cramps and soreness in the legs.  The Veteran appears to maintain that this bilateral leg disability is separate from his service connected diabetic peripheral neuropathy and fibromyalgia, despite the fact that both of these conditions can cause the symptoms he described.  The Veteran also testified that he received treatment by VA in 2010 in which he was provided a "bad cocktail of drugs" that affected his legs.  It appears that the Veteran is referring to treatment he received in September 2010 for rhabdomyolysis of unknown etiology.  At that time, he complained of mild hamstring cramping.

A February 1992 Report of Medical History notes that the Veteran reported a past history of leg cramps; however, his service treatment records are negative for any other complaints of or treatment for leg cramps or soreness.  Likewise, post-service, there is no evidence of leg cramps other than the September 2010 incident noted above.

At a February 2009 Gulf War examination, the Veteran reported that he had soreness in the anterior aspects of both legs for the past four years.  The Veteran also stated that his symptoms worsen with walking, climbing steps, and prolonged sitting.  

Upon examination, there was 5/5 strength in lower extremities.  There were also no abnormal findings with regard to dorsalis pedis pulse or the posterior tibial pulse.  Sensory examinations were normal.  The examiner stated there was no evidence of muscle atrophy.  The examiner also noted all joints had full range of motion without pain or tenderness.  He diagnosed the Veteran with bilateral bunions and "no other bilateral lower extremity condition."  

Since that time, the Veteran has submitted claims for rhabdomyolysis and bilateral knee disabilities, but the Board does not have jurisdiction of those issues at this time.  Other than these conditions and the Veteran's already service connected neuropathy and fibromyalgia, the Board cannot find any evidence of an additional disability affecting the Veteran's legs for which service connection could be granted.  

At a recent May 2017 VA Peripheral Nerve Examination, the examiner found no evidence of decreased muscle strength, impaired deep tendon reflexes, or muscle atrophy.

The Board emphasizes that service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Here, there is simply no evidence of any additional disability affecting the Veteran's legs other than those already noted.  

While the Board recognizes that the Veteran is competent to describe his observable symptoms, such leg soreness or cramping, he has not demonstrated that he has any knowledge or training in determining the etiology of such conditions.  In other words, he is a layman, not a medical expert.  The Board recognizes that there is no bright line rule that laypersons are not competent to offer etiology opinions.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (rejecting the view that competent medical evidence is necessarily required when the determinative issue is medical diagnosis or etiology).  Evidence, however, must be competent evidence in order to be weighed by the Board.  Whether a layperson is competent to provide an opinion as to the etiology of a condition depends on the facts of the particular case.

In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew support from Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) for support for its holding.  Id.  In a footnote in Jandreau, the Federal Circuit addressed whether a layperson could provide evidence regarding a diagnosis of a condition and explained that "[s]ometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Although the Veteran seeks to offer etiology opinions rather than provide diagnoses, the reasoning expressed in Jandreau is applicable.  The Board finds that the question of whether the Veteran currently has a disability of the right and left legs other than either his already service connected fibromyalgia and peripheral neuropathy or pending claims for rhabdomyolysis and bilateral knee disability is too complex to be addressed by a layperson.  The etiology of the Veteran's reported symptoms is not amenable to observation alone.  Hence, the Veteran's opinion that his leg soreness and cramps are not the result of his fibromyalgia or peripheral neuropathy is not competent evidence and is entitled to low probative weight.  The Board in this case gives greater weight to the competent medical evidence of record.  

In his appeal to the Court, the Veteran argued that the Board erred by not considering the combat presumption under 38 U.S.C.A. § 1154 (b).  However, since the Veteran does not have any disability of the right or left leg for which service connection can be granted, the Board does need to address whether this provision is applicable.

The Veteran also complained that the Board did not properly consider his disabilities under 38 C.F.R. § 3.317.  However, the Board notes that the Veteran is already service connected for fibromyalgia, a qualifying chronic disability under 3.317, and he has not presented any evidence that supports a finding that he a separate undiagnosed illness affecting his lower extremities.

It is important for the Veteran to understand that in denying his claim, the Board is not finding that he does not experience pain or cramping in his legs or even that these symptoms did not occur in service as he has claimed.  However, muscle soreness and cramping are symptoms, not a separate disability for which additional compensation can be granted.  The Veteran has already been granted service connection for peripheral neuropathy of the right and left lower extremities, and the Board notes that this disability encompasses symptoms pain, weakness, and functional impairment in the affected part (in this case, the Veteran's legs and feet).  Additionally, the Veteran is service connected for fibromyalgia, symptoms of which include pain, stiffness, cramping, and fatigue affecting the whole body, obviously including the legs.  Thus, the Veteran's reported pain and cramping do not go unrecognized or uncompensated, and in deciding the current claim, the issue before the Board is more accurately characterized as entitlement to right and left leg disabilities other than peripheral neuropathy of the bilateral lower extremities (now service connected), fibromyalgia (now service connected), rhabdomyolysis (separate appeal), or a bilateral knee disability (separate appeal).  The Board has carefully reviewed the Veteran's medical records and cannot find any evidence of an additional disability affecting the right and left legs.  There is no evidence of any damage to the muscles in the lower extremities, either due to injury or trauma.  

For the above reasons, the Board finds that a preponderance of the evidence is against the claim for service connection for a right or left leg condition, and this claim must be denied.  The evidence in this case is not so evenly balanced so as to allow application of the benefit-of- the-doubt rule.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2016).

The Duty to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2016).  Here, the Veteran was provided with the relevant notice and information, and he has not alleged any notice deficiency during the adjudication of his claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disability at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

Finally, the Veteran testified at a Travel Board hearing.  The hearing was adequate as the Veterans' Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).


ORDER

New and material evidence having been received, the issues of entitlement to service connection for right hallux valgus and left hallux valgus are reopened.

Entitlement to service connection for right and left hallux valgus are granted.

Entitlement to service connection for right and left leg disabilities are denied.  


REMAND

The Veteran is also seeking service connection for reactive airway disease and sleep apnea.  The Veteran has argued that these conditions were caused by sand, dust, and other particulates during his 2003 deployment to Kuwait.  Alternately, he has suggested that these conditions were caused or aggravated by his service connected sinusitis and rhinitis.  No VA medical opinion has been obtained to address these particular theories of entitlement.  Accordingly, on remand, the Veteran should be afforded a VA examination to address the etiology of these conditions.

On remand, the Veteran should also be afforded a VA examination of his headaches to clarify their nature and etiology.  A February 2009 VA examiner diagnosed the Veteran's headaches as secondary to his allergic rhinitis.  However, the records also shows that the Veteran's headaches have been attributed by other VA examiners and treatment providers to his sinusitis and fibromyalgia, and at his Board hearing, the Veteran testified that he had also been diagnosed with migraine headaches.  Thus, the Board finds that further development is required to clarify what type or types of headaches the Veteran currently suffers from (migraines, sinus headaches, etc), as well as whether they are related to the Veteran's service or service connected disabilities.  

Accordingly, the case is REMANDED for the following action:

1. Associate all VA outpatient treatment records through the present with the Veteran's claims folder.

2. Once this is done, the RO should schedule the Veteran for a VA examination of his restrictive airway disease.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's respiratory disability had onset in service or was caused or aggravated by the Veteran's active military service.  Specifically, the examiner is asked to address whether the Veteran's current respiratory condition was caused by exposure to sand, dust, and other particulates in Kuwait in 2003 and/or whether the condition was caused or permanently aggravated by the Veteran's service connected sinusitis and rhinitis.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

3. The RO should also schedule the Veteran for a VA examination of his sleep apnea.  The examiner should note any functional impairment caused by the Veteran's disability, including a full description of the effects of his disability upon his ordinary activities, if any.

The examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's sleep apnea had onset in service or was caused or aggravated by the Veteran's active military service.  Specifically, the examiner is asked to address whether the Veteran's sleep apnea was caused by exposure to sand, dust, and other particulates in Kuwait in 2003 and/or whether the condition was caused or aggravated by the Veteran's service connected sinusitis and rhinitis.  

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

Additionally, the examiner is also reminded to consider the Veteran's lay statements regarding the nature and onset of his disability.

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

4. The RO should schedule the Veteran for a VA examination of his headaches.  The examiner is asked to clarify the type or types of headaches the Veteran suffers from- for example, migraines, sinus headaches, etc.

For each type of headache diagnosed, the examiner is asked to opine whether it is at least as likely as not (fifty percent or greater) that the Veteran's headaches had onset in service or was caused or aggravated by the Veteran's active military service.  The examiner is asked to address whether one or more of the Veteran's service connected disabilities caused or aggravated his headaches, and if so, which the disability or disabilities.

A complete rationale for these opinions should be provided.  All opinions should be based on examination findings, historical records, and medical principles.  The examiner should fully articulate a sound reasoning for all conclusions made.  

If the requested opinions cannot be provided without resorting to mere speculation, the examiner should so state but, more importantly, explain why an opinion cannot be provided without resorting to speculation, as merely stating this will not suffice.

The Veteran's claim folder and a copy of this REMAND should be furnished to the examiner, who should indicate in the examination report that he or she has reviewed the claims file.  

All findings should be described in detail and all necessary diagnostic testing performed. 

The claims file must be properly documented regarding any notifications to the Veteran as to any scheduled examination.

5. When the development requested has been completed, and the RO has ensured compliance with the requested action, this case should again be reviewed by the RO on the basis of the additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


